Appeal by defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered August 3, 1981, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
No objection was registered with respect to the portions of the court’s charge of which defendant now complains and, therefore, he has failed to preserve the issues for appellate review (People v Gonzales, 56 NY2d 1001). In any event, although the trial court improperly referred to “wavered” minds in instructing the jury with respect to reasonable doubt, examination of the charge as a whole discloses that the court conveyed the correct rule of law to the jury (People v Stevenson, 104 AD2d 835, 836). Moreover, the court did not prejudicially or unduly prolong its charge with respect to defendant’s right to remain silent at trial. Finally, since the People’s case was not based solely on circumstantial evidence, no special instruction with respect thereto was required (People v Ruiz, 52 NY2d 929, 930). Lazer, J. P., Gibbons, O’Connor and Brown, JJ., concur.